Wagner, Judge,
delivered the opinion of the court.
It is obvious that the judgment in this case must be affirmed. The petition utterly fails to show any such facts as would entitle the plaintiff to relief by injunction. The only plausible pretext embodied in the bill for equitable interposition was to restrain Martin from negotiating the bonds, and the writ has been voluntarily dismissed as to him.
The prayer to enjoin Ingram and Wilson from executing the bonds is futile, as it nowhere appears that they had any authority, that they acted in an official capacity, or that the bonds, if signed *103and executed by them, would bind anybody. The claim to prohibit Woolf oik from collecting the tax bill rests on no better foundation. It is not shown by what authority he pretended to act, or whether by any authority; nor is there any allegation as to his insolvency, so as to render an action at law against him ineffectual. Again, if the whole subscription was void, as is alleged, still injunction against him was not the proper remedy. In either of the above-indicated events he was a mere trespasser, and a perfect remedy against him existed at law. Parties must be fond of paying costs when they come into this court with such a record.
Judgment affirmed.
The other judges concur.